DETAILED ACTION
1.	This office action is a response to communication submitted on 10/30/2019.
2. 	Claims 1-25 are presented for examination.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “back-emf estimation circuitry to estimate back-emf, including: resonator resistance circuitry to estimate resonator resistance based at least in part on the sensed resonator drive signals, and back-emf estimation circuitry to estimate back-emf, and generate corresponding estimated back-emf signals”…;
Claim 10 recites “a back-emf estimator to estimate back-emf, including: to estimate resonator resistance based at least in part on sensed resonator drive signals from the sensor input, and to estimate back-emf, and generate corresponding estimated back-emf signals”…;
Claim 20 recites “estimating back-emf, including: estimating resonator resistance based at least in part on the sensed resonator drive signals, and estimating back-emf to generate corresponding estimated back- emf signals”…. 

	Correction are required.
Claim Rejections – 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-10 and 12-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (US 20190294247 A1, us-provisional-application US 62/647,003 date).
In regards to claims 1 and 10, HU shows (Figs. 3-6) a circuit for driving/control a resonator (i.e. LRAs), comprising: 
resonator drive circuitry (300/400), coupled to an output terminal, to provide resonator drive signals at a resonator drive frequency, controlled based at least in part on frequency control signals (pars. 33-41); and 
sense circuitry (307 or executed by 302) to sense resonator drive, and generate sensed resonator drive signals (i.e. pars. 9, 26, 28, 34, 47, 56); 
a frequency control output (i.e. 305),
a frequency tracker/controller (305) to provide the frequency control signals to the resonator drive circuitry, including: 
back-emf estimation circuitry (i.e. 302) to estimate back-emf v, including: 

back-emf estimation circuitry (302) to estimate back-emf (VB(t)), and 
generate corresponding estimated back-emf signals (VB(t)), based at least in part on resonator resistance (Rs); 
phase detection circuitry to determine a phase difference between the sensed resonator drive signals, and the estimated back-emf signals (pars. 36, 40-41, 46-47, 60, 74, Fig. 6, step 602); and 
frequency control circuitry to generate the frequency control signals based at least in part on the determined phase difference (pars. 36, 40-41, 46-47, 60, 74, 82 and Fig. 6, steps 601-603).
Regarding claims 3 and 12, HU shows (Figs. 1-6) wherein the back-emf estimation circuitry estimates back-emf and generates the estimated back-emf signals based on the sensed resonator drive current (i.e. i(t)), and either resonator drive voltage or sensed resonator drive voltage (VT(t)), (pars. 32, 36, 38, 40, 46).
Regarding claims 4 and 13, HU shows (Figs. 1-6) wherein: the sensed resonator drive signals are sensed resonator current signals (i.e. VT(t), I(t)); and the resonator resistance circuitry estimates resonator resistance (Rs) based on sensed resonator current signals that are sensed within a defined number of initial cycles (i.e. time fashion (t)) of the estimated back-emf signals (pars. 27, 53).
Regarding claims 5 and 14, HU shows (Figs. 1-6) the resonator resistance circuitry includes: resistance estimation circuitry (the back-EMF modelling module 302 comprises a DC-resistance tracker) to estimate resonator resistance; and resistance adjustment circuitry to adjust 
Regarding claims 6 and 15, HU shows (Figs. 1-6)  wherein: the sensed resonator drive signals are sensed resonator current signals (i.e. VT(t), I(t)); and the phase difference circuitry estimates phase difference by identifying back- emf zero crossing and/or back-emf peak crossing when the sensed resonator drive current (i.e. I(t)) is above a defined current threshold (pars. 27-30, 56-57).
Regarding claims 7 and 16, HU shows (Figs. 1-6), further comprising: amplitude control circuitry (i.e. amplifiers 102, 306) to iteratively adjust the amplitude of the resonator drive signal based on a difference between the estimated back-emf signal and a target back-emf signal derived from a rated back-emf and a resonant frequency F0 (pars. 6, 26, 61-66).
Regarding claims 8 and 17, HU shows (Figs. 1-6), wherein the resonator drive signal is one of a resonator drive current or a resonator drive voltage (i.e. VT(t), I(t)); and the sense circuitry (302/307) is configured to sense a resonator current for a resonator drive voltage, or to sense a resonator voltage for a resonator drive current (i.e. pars. 9, 26, 28, 34, 47, 56).
Regarding claims 9 and 19, HU shows (Figs. 1-6), wherein the resonator is used in a linear resonant actuator (i.e. LRA, pars. 2, 8, 43).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

8.	Claims 2, 11 and 20-25 are rejected under 35 U.S.C. 103as being unpatentable over Vasilev (US 20190294247 A1, us-provisional-application US 62/647,003 date) in view of Dimanstein (US 6437524 B1).
Regarding claims 2 and 11, although Vasilev discloses that the haptic transducer terminal voltage itself may only therefore approximate the back-EMF voltage V.sub.B(t) at times when the current I(t) has levels that are very close to zero, and when the driving voltage V(t) is also close to zero, (pars. 27, 29, 61), Vasilev does not explicitly discloses wherein the frequency tracker/controller generates the frequency control signals for input to the resonator drive circuitry to iteratively adjust the frequency of the resonator drive signals until phase coherent with the estimated back-emf signals, at or near a resonant frequency (F).
However, Dimanstein discloses the microcontroller increases the frequency of the driver, the microcontroller changes the frequency of the driver so that at time t.sub.2 the signal (which represents the back EMF) will be as close as possible to zero ensuring that the driver frequency is close to the resonant frequency of the compressor (col. 4, lines 12-62).
Thus, given the teaching of Dimanstein, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Vasilev in order to adjust frequency drive to be close to zero so the driver of frequency is close to the resonant frequency of the compressor, consequently achieve high efficiency.

Although Vasilev discloses that the haptic transducer terminal voltage itself may only therefore approximate the back-EMF voltage V.sub.B(t) at times when the current I(t) has levels that are very close to zero, and when the driving voltage V(t) is also close to zero, (pars. 27, 29), Vasilev does not explicitly discloses generating the frequency control signals to iteratively adjust the frequency of the resonator drive signals until phase coherent with the estimated back-emf signals, for driving the resonator at or near a resonant frequency (FO).
However, Dimanstein discloses the microcontroller increases the frequency of the driver, the microcontroller changes the frequency of the driver so that at time t.sub.2 the signal (which represents the back EMF) will be as close as possible to zero ensuring that the driver frequency is close to the resonant frequency of the compressor (col. 4, lines 12-62).
Thus, given the teaching of Dimanstein, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the 
Regarding claim 21, HU shows (Figs. 1-6), wherein: the sensed resonator drive signals are sensed resonator current signals (VT(t)); and estimating back-emf is based on the sensed resonator current signals, and either resonator drive voltage signals or sensed resonator drive voltage signals (pars. 32, 36, 38, 40, 46)..
Regarding claim 22, HU shows (Figs. 1-6), wherein estimating resonator resistance is based on sensed resonator drive signals that are sensed within the initial cycles of the estimated back-emf signals (i.e. time fashion (t)) of the estimated back-emf signals (pars. 27, 53).
Regarding claim 23, HU shows (Figs. 1-6) wherein estimating resonator resistance includes adjusting the estimated resonator resistance based on the estimated phase difference (i.e. the back-EMF modelling module 302 comprises a DC-resistance tracker, pars. 502, pars. 55-59).
Regarding claim 24, HU shows (Figs. 1-6) wherein: the sensed resonator drive signals are sensed resonator current signals (i.e. VT(t), I(t)); and estimating phase difference is based on identifying back-emf zero crossing and/or peak crossing when the sensed resonator drive current is above a defined current threshold (pars. 27-30, 56-57).
Regarding claim 25, HU shows (Figs. 1-6) further comprising: an amplitude control loop (i.e. amplifiers 102, 306) to iteratively adjust the amplitude of the resonator drive signals based on a difference between the estimated back-emf signal and a target back-emf signal derived from a rated back-emf and the resonator frequency resonant frequency F0 (pars. 6, 26, 61-66).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday 9am to 5pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846